 



Exhibit 10.1

WILSONS THE LEATHER EXPERTS INC.
AMENDED AND RESTATED 2000 LONG TERM INCENTIVE PLAN

     1. Purpose. The purpose of this Amended and Restated 2000 Long Term
Incentive Plan is to motivate key personnel to produce a superior return to the
shareholders of the Company and its Affiliates by offering such individuals an
opportunity to realize Stock appreciation, by facilitating Stock ownership, and
by rewarding them for achieving a high level of corporate performance. This Plan
is also intended to facilitate recruiting and retaining key personnel of
outstanding ability.

     2. Definitions. The capitalized terms used in this Plan have the meanings
set forth below.

     (a) “Affiliate” means any corporation that is a “parent corporation” or
“subsidiary corporation” of the Company, as those terms are defined in Sections
424(e) and (f) of the Code, or any successor provision, and, for purposes other
than the grant of Incentive Stock Options, any joint venture in which the
Company or any such “parent corporation” or “subsidiary corporation” owns an
equity interest.

     (b) “Agreement” means a written contract entered into between the Company
or an Affiliate and a Participant containing the terms and conditions of an
Award in such form (not inconsistent with this Plan) as the Committee approves
from time to time, together with all amendments thereof, which amendments may be
unilaterally made by the Company (with the approval of the Committee) unless
such amendments are deemed by the Committee to be materially adverse to the
Participant and are not required as a matter of law.

     (c) “Associate” means any full-time or part-time employee (including an
officer or director who is also an employee) of the Company or an Affiliate.
Except with respect to grants of Incentive Stock Options, “Associate” shall also
include any member of the Board or other individual who is not an “employee” of
the Company or an Affiliate but who provides services to the Company or an
Affiliate as a consultant or adviser. References in this Plan to “employment”
and related terms (except for references to “employee” in this definition of
“Associate” or in Section 7(a)(1)) shall include the providing of services in
any such capacity.

     (d) “Award” means a grant made under this Plan in the form of Options,
Stock Appreciation Rights, Restricted Stock, Performance Shares or any Other
Stock-Based Award, whether singly, in combination or in tandem.

     (e) “Board” means the Board of Directors of the Company.

     (f) “Cause” means, unless otherwise provided by the Committee in an
applicable Agreement, (i) “Cause” as defined in any employment agreement with
the Company to which the Participant is a party, or (ii) if there is no such
employment agreement or if it does not define Cause: (A) conviction of the
Participant for committing a felony under federal law or the law of the state in
which such action occurred, (B) unlawful conduct or gross misconduct that is
willful and deliberate on the Participant’s part and that, in either event, is
materially injurious to the business or reputation of the Company, or (C) an act
or acts of dishonesty undertaken by the Participant and intended to result in
material personal gains or enrichment of the Participant or others at the
expense of the Company. The Committee shall, unless otherwise provided in an
applicable Agreement with the Participant, have the sole discretion to determine
whether “Cause” exists, and its determination shall be final.

 



--------------------------------------------------------------------------------



 



     (g) “Change in Control” means:

     (i) a majority of the directors of the Company shall be persons other than
persons



  (A)   for whose election proxies shall have been solicited by Board or    
(B)   who are then serving as directors appointed by the Board to fill vacancies
on the Board caused by death or resignation (but not by removal) or to fill
newly-created directorships,

     (ii) more than 33-1/3% (with respect to Awards granted prior to the
effective date of this Amended and Restated 2000 Long Term Incentive Plan
provided in Section 12(a) hereof) or a majority (with respect to Awards granted
on or after the effective date of this Amended and Restated 2000 Long Term
Incentive Plan provided in Section 12(a) hereof) of (1) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Outstanding Company Voting Securities”)
or (2) the then outstanding Shares of Stock (“Outstanding Company Common Stock”)
is directly or indirectly acquired or beneficially owned (as defined in
Rule 13d-3 under the Exchange Act, or any successor rule thereto) by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act), provided, however, that the following acquisitions and
beneficial ownership shall not constitute Changes in Control pursuant to this
paragraph 2(g)(ii):



  (A)   any acquisition or beneficial ownership by the Company or a Subsidiary,
or     (B)   any acquisition or beneficial ownership by any employee benefit
plan (or related trust) sponsored or maintained by the Company or one or more of
its Subsidiaries, or     (C)   any acquisition or beneficial ownership by a
Parent or its wholly-owned Subsidiaries, as long as they shall remain
wholly-owned Subsidiaries, of 100% of the Outstanding Company Voting Securities
as a result of a merger or statutory share exchange which complies with Section
2(g)(iii)(A)(2) or the exception in Section 2(g)(iii)(B) hereof in all respects,

     (iii) the shareholders of the Company approve a definitive agreement or
plan to



  (A)   merge or consolidate the Company with or into another corporation (other
than (1) a merger or consolidation with a Subsidiary or (2) a merger in which



  (a)   the Company is the surviving corporation,     (b)   no Outstanding
Company Voting Securities or Outstanding Company Common Stock (other than
fractional shares) held by shareholders of the Company immediately prior to the
merger is converted into cash,

2



--------------------------------------------------------------------------------



 



      securities, or other property (except (i) voting stock of a Parent owning
directly, or indirectly through wholly-owned Subsidiaries, both beneficially and
of record 100% of the Outstanding Company Voting Securities immediately after
the Merger or (ii) cash upon the exercise by holders of Outstanding Company
Voting Securities or Outstanding Company Common Stock of statutory dissenters’
rights),     (c)   the persons who were the beneficial owners, respectively, of
the Outstanding Company Voting Securities and Outstanding Company Common Stock
immediately prior to such merger beneficially own, directly or indirectly,
immediately after the merger, at least 66-2/3% (with respect to Awards granted
prior to the effective date of this Amended and Restated 2000 Long Term
Incentive Plan provided in Section 12(a) hereof) or a majority (with respect to
Awards granted on or after the effective date of this Amended and Restated 2000
Long Term Incentive Plan provided in Section 12(a) hereof) of, respectively, the
then outstanding common stock and the voting power of the then outstanding
voting securities of the surviving corporation or its Parent entitled to vote
generally in the election of directors, and     (d)   if voting securities of
the Parent are exchanged for Outstanding Company Voting Securities in the
merger, all holders of any class or series of Outstanding Company Voting
Securities immediately prior to the merger have the right to receive
substantially the same per share consideration in exchange for their Outstanding
Company Voting Securities as all other holders of such class or series),



  (B)   exchange, pursuant to a statutory share exchange, Outstanding Company
Voting Securities of any one or more classes or series held by shareholders of
the Company immediately prior to the exchange for cash, securities or other
property, except for (a) voting stock of a Parent owning directly, or indirectly
through wholly-owned Subsidiaries, both beneficially and of record 100% of the
Outstanding Company Voting Securities immediately after the statutory share
exchange if (i) the persons who were the beneficial owners, respectively, of the
Outstanding Company Voting Securities and Outstanding Company Common Stock
immediately prior to such statutory share exchange own, directly or indirectly,
immediately after the statutory share exchange at least 66-2/3% (with respect to
Awards granted prior to the effective date of this Amended and Restated 2000
Long Term Incentive Plan provided in Section 12(a) hereof) or a majority (with
respect to Awards granted on or after the effective

3



--------------------------------------------------------------------------------



 



      date of this Amended and Restated 2000 Long Term Incentive Plan provided
in Section 12(a) hereof) of, respectively, the then outstanding common stock and
the voting power of the then outstanding voting securities of such Parent
entitled to vote generally in the election of directors, and (ii) all holders of
any class or series of Outstanding Company Voting Securities immediately prior
to the statutory share exchange have the right to receive substantially the same
per share consideration in exchange for their Outstanding Company Voting
Securities as all other holders of such class or series or (b) cash with respect
to fractional shares of Outstanding Company Voting Securities or payable as a
result of the exercise by holders of Outstanding Company Voting Securities of
statutory dissenters’ rights,     (C)   sell or otherwise dispose of all or
substantially all of the assets of the Company (in one transaction or a series
of transactions), or     (D)   liquidate or dissolve the Company.

Notwithstanding anything to the contrary stated in this Section 2(g), with
respect to Awards granted on or after the effective date of this Amended and
Restated 2000 Long Term Incentive Plan provided in Section 12(a) hereof, a
Change in Control shall not be deemed to have occurred in connection with a
merger or consolidation, statutory share exchange or disposition following
shareholder approval of all or substantially all of the assets of the Company of
the nature described in Section 2(g)(iii)(A), (B) or (C) hereof until
immediately prior to the consummation of such merger, consolidation, statutory
share exchange or disposition of all or substantially all of the assets of the
Company rather than occurring at the time of approval by the shareholders of the
Company of a definitive agreement or plan to merge or consolidate the Company,
effect such a statutory share exchange or dispose of all or substantially all of
the assets of the Company.

     (h) “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time, or any successor statute.

     (i) “Committee” means two or more Non-Employee Directors designated by the
Board to administer this Plan under Section 3 hereof and constituted so as to
permit this Plan to comply with Exchange Act Rule 16b-3; provided that if no
Committee is designated by the Board, the Board shall constitute the Committee.

     (j) “Company” means Wilsons The Leather Experts Inc., a Minnesota
corporation, or any successor to all or substantially all of its businesses by
merger, consolidation, purchase of assets or otherwise.

     (k) “Disability” means any physical or mental incapacitation whereby a
Participant is unable for a period of twelve consecutive months or for an
aggregate of twelve months in any twenty-four consecutive month period to
perform his or her duties for the Company or any Affiliate. “Disabled,” with
respect to any Participant, shall mean that such Participant has incurred a
Disability.

     (l) “Exchange Act” means the Securities Exchange Act of 1934, as amended;
“Exchange Act Rule 16b-3” means Rule 16b-3 promulgated by the Securities and
Exchange

4



--------------------------------------------------------------------------------



 



Commission under the Exchange Act as in effect with respect to the Company or
any successor regulation.

     (m) “Fair Market Value” as of any date means, unless otherwise expressly
provided in this Plan:

     (i) (A) the closing sale price of a Share on the composite tape for New
York Stock Exchange (“NYSE”) listed shares, or if Shares are not quoted on the
composite tape for NYSE listed shares, on the Nasdaq National Market or any
similar system then in use or, (B) if clause (i)(A) is not applicable, the mean
between the closing “bid” and the closing “asked” quotation of a Share on the
Nasdaq SmallCap Market or any similar system then in use, or (C) if the Shares
are not quoted on the NYSE composite tape or on the Nasdaq National Market or
the Nasdaq SmallCap Market or any similar system then in use, the closing sale
price of a Share on the principal United States securities exchange registered
under the Exchange Act on which the Shares are listed, in any case on the date
immediately preceding that date, or, if no sale of Shares shall have occurred on
that date, on the next preceding day on which a sale of Shares occurred, or

     (ii) if clause (i) is not applicable, what the Committee determines in good
faith to be 100% of the fair market value of a Share on that date.

     However, if the applicable securities exchange or system has closed for the
day at the time the event occurs that triggers a determination of Fair Market
Value, all references in this paragraph to the “date immediately preceding that
date” shall be deemed to be references to “that date.” In the case of an
Incentive Stock Option, if such determination of Fair Market Value is not
consistent with the then current regulations of the Secretary of the Treasury,
Fair Market Value shall be determined in accordance with said regulations. The
determination of Fair Market Value shall be subject to adjustment as provided in
Section 12(f) hereof.

     (n) “Fundamental Change” means a dissolution or liquidation of the Company,
a sale of substantially all of the assets of the Company, a merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation, or a statutory share exchange
involving capital stock of the Company.

     (o) “Incentive Stock Option” means any Option designated as such and
granted in accordance with the requirements of Section 422 of the Code or any
successor to such section.

     (p) “Non-Employee Director” means a member of the Board who is considered a
non-employee director within the meaning of Exchange Act Rule 16b-3.

     (q) “Non-Qualified Stock Option” means an Option other than an Incentive
Stock Option.

     (r) “Other Stock-Based Award” means an Award of Stock or an Award based on
Stock other than Options, Stock Appreciation Rights, Restricted Stock or
Performance Shares.

     (s) “Option” means a right to purchase Stock (or, if the Committee so
provides in an applicable Agreement, Restricted Stock), including both
Non-Qualified Stock Options and Incentive Stock Options.

5



--------------------------------------------------------------------------------



 



     (t) “Parent” means a “parent corporation,” as that term is defined in
Section 424(e) of the Code, or any successor provision.

     (u) “Participant” means an Associate to whom an Award is made.

     (v) “Performance Period” means the period of time as specified in an
Agreement over which Performance Shares are to be earned.

     (w) “Performance Shares” means a contingent award of a specified number of
Performance Shares, with each Performance Share equivalent to one or more Shares
or a fractional Share or a Unit expressed in terms of one or more Shares or a
fractional Share, as specified in the applicable Agreement, a variable
percentage of which may vest depending upon the extent of achievement of
specified performance objectives during the applicable Performance Period.

     (x) “Plan” means this Amended and Restated 2000 Long Term Incentive Plan,
as amended and in effect from time to time, provided that the references in
Section 12(a) hereof to the original Plan shall mean the Plan effective as of
March 23, 2000, prior to the subsequent amendments.

     (y) “Restricted Stock” means Stock granted under Section 10 hereof so long
as such Stock remains subject to one or more restrictions.

     (z) “Share” means a share of Stock.

     (aa) “Stock” means the Company’s common stock, $0.01 par value per share
(as such par value may be adjusted from time to time).

     (bb) “Stock Appreciation Right” means a right, the value of which is
determined relative to appreciation in value of Shares pursuant to an Award
granted under Section 8 hereof.

     (cc) “Subsidiary” means a “subsidiary corporation,” as that term is defined
in Section 424(f) of the Code, or any successor provision.

     (dd) “Successor” with respect to a Participant means the legal
representative of an incompetent Participant and, if the Participant is
deceased, the legal representative of the estate of the Participant or the
person or persons who may, by bequest or inheritance, or under the terms of an
Award or of forms submitted by the Participant to the Committee under Section
12(i) hereof, acquire the right to exercise an Option or Stock Appreciation
Right or receive cash and/or Shares issuable in satisfaction of an Award in the
event of a Participant’s death.

     (ee) “Term” means the period during which an Option or Stock Appreciation
Right may be exercised or the period during which the restrictions placed on
Restricted Stock or any other Award are in effect.

     (ff) “Unit” means a bookkeeping entry that may be used by the Company to
record and account for the grant of Stock, Stock Appreciation Rights and
Performance Shares expressed in terms of Units of Stock until such time as the
Award is paid, cancelled, forfeited or terminated.

     Except when otherwise indicated by the context, reference to the masculine
gender shall include, when used, the feminine gender and any term used in the
singular shall also include the plural.

6



--------------------------------------------------------------------------------



 



     3. Administration.

     (a) Authority of Committee. The Committee shall administer this Plan. The
Committee shall have exclusive power, subject to the limitations contained in
this Plan, to make Awards and to determine when and to whom Awards will be
granted, and the form, amount and other terms and conditions of each Award,
subject to the provisions of this Plan. The Committee, subject to the
limitations contained in this Plan, may determine whether, to what extent and
under what circumstances Awards may be settled, paid or exercised in cash,
Shares or other Awards or other property, or canceled, forfeited or suspended.
The Committee shall have the authority to interpret this Plan and any Award or
Agreement made under this Plan, to establish, amend, waive and rescind any rules
and regulations relating to the administration of this Plan, to determine the
terms and provisions of any Agreements entered into hereunder (not inconsistent
with this Plan), and to make all other determinations necessary or advisable for
the administration of this Plan. The Committee may correct any defect, supply
any omission or reconcile any inconsistency in this Plan or in any Award in the
manner and to the extent it shall deem desirable. The determinations of the
Committee in the administration of this Plan, as described herein, shall be
final, binding and conclusive. A majority of the members of the Committee shall
constitute a quorum for any meeting of the Committee.

     (b) Delegation of Authority. The Committee may delegate all or any part of
its authority under this Plan to officers of the Company or other persons who
are not Non-Employee Directors for purposes of determining and administering
Awards solely to Associates who are not then subject to the reporting
requirements of Section 16 of the Exchange Act. Any officer to whom the
Committee delegates such authority may, in turn, delegate such authority to such
other officer of the Company as the officer delegating such authority may
determine.

     (c) Rule 16b-3 Compliance. It is intended that this Plan and all Awards
granted pursuant to it shall be administered by the Committee so as to permit
this Plan and Awards to comply with Exchange Act Rule 16b-3. If any provision of
this Plan or of any Award would otherwise frustrate or conflict with the intent
expressed in this Section 3(c), that provision to the extent possible shall be
interpreted and deemed amended in the manner determined by the Committee so as
to avoid such conflict. To the extent of any remaining irreconcilable conflict
with such intent, the provision shall be deemed void as applicable to
Participants who are then subject to the reporting requirements of Section 16 of
the Exchange Act to the extent permitted by law and in the manner deemed
advisable by the Committee.

     (d) Indemnification. To the full extent permitted by law, (a) each member
and former member of the Committee and each person to whom the Committee
delegates or has delegated authority under this Plan shall be entitled to
indemnification by the Company against and from any loss, liability, judgment,
damage, cost and reasonable expense incurred by such member, former member or
other person by reason of any action taken, failure to act or determination made
in good faith under or with respect to this Plan, and (b) no member or former
member of the Committee or any person to whom the Committee delegates or has
delegated authority under this Plan shall be liable for any act or determination
made in good faith under or with respect to this Plan.

     4. Shares Available; Maximum Payouts.

     (a) Shares Available. The number of Shares available for distribution under
this Plan is 4,200,000 (subject to adjustment under Section 12(f) hereof).
Notwithstanding anything to the

7



--------------------------------------------------------------------------------



 



contrary provided in this Plan, any Shares subject to an Award granted on or
after the effective date of this Amended and Restated 2000 Long Term Incentive
Plan provided in Section 12(a) hereof, except Options, Stock Appreciation Rights
and Awards of Stock without restrictions, shall be counted against the total
number of shares available for distribution under this Plan, as set forth in the
first sentence of this Section 4(a) (subject to any adjustment under Section
12(f) hereof), as two Shares for every one Share granted.

     (b) Shares Again Available. Any Shares subject to an Award under this Plan
which are not used because the Award expires without all Shares subject to such
Award having been issued or because the terms and conditions of the Award are
not met may again be used for an Award under this Plan. Any Shares that are the
subject of Awards which are subsequently forfeited to the Company pursuant to
the restrictions applicable to such Award may again be used for an Award under
this Plan. If a Participant exercises a Stock Appreciation Right, any Shares
covered by the Stock Appreciation Right in excess of the number of Shares issued
(or, in the case of a settlement in cash or any other form of property, in
excess of the number of Shares equal in value to the amount of such settlement,
based on the Fair Market Value of such Shares on the date of such exercise) may
again be used for an Award under this Plan. If, in accordance with the Plan, a
Participant uses Shares to (i) pay a purchase or exercise price, including an
Option exercise price, or (ii) satisfy tax withholdings, such Shares may again
be used for an Award under this Plan. The maximum number of shares available for
distribution under this Plan for issuance of Incentive Stock Options is
4,200,000.

     (c) No Fractional Shares. No fractional Shares may be issued under this
Plan; fractional Shares will be rounded to the nearest whole Share, for which
purpose a one-half Share shall be rounded to up the next highest whole Share.

     (d) Maximum Payouts. No more than 600,000 Shares subject to this Plan
(subject to adjustment under Section 12(f) hereof) may be granted in the
aggregate pursuant to Restricted Stock (if vesting is based on a period of time
without regard to the attainment of specified performance conditions) and Other
Stock-Based Awards.

     5. Eligibility. Awards may be granted under this Plan to any Associate at
the discretion of the Committee.

     6. General Terms of Awards.

     (a) Awards. Awards under this Plan may consist of Options (either Incentive
Stock Options or Non-Qualified Stock Options), Stock Appreciation Rights,
Performance Shares, Restricted Stock and Other Stock-Based Awards. Awards of
Restricted Stock may, in the discretion of the Committee, provide the
Participant with dividends or dividend equivalents and voting rights prior to
vesting (whether vesting is based on a period of time, the attainment of
specified performance conditions or otherwise).

     (b) Amount of Awards. Each Agreement shall set forth the number of Shares
of Restricted Stock, Stock or Performance Shares subject to such Agreement, or
the number of Shares to which the Option applies or with respect to which
payment upon the exercise of the Stock Appreciation Right is to be determined,
as the case may be, together with such other terms and conditions applicable to
the Award (not inconsistent with this Plan) as determined by the Committee in
its sole discretion.

8



--------------------------------------------------------------------------------



 



     (c) Term. Each Agreement, other than those relating solely to Awards of
Stock without restrictions, shall set forth the Term of the Award and any
applicable Performance Period for Performance Shares, as the case may be, but in
no event shall the Term of an Award or the Performance Period be longer than
five years after the date of grant. An Agreement with a Participant may permit
acceleration of vesting requirements and of the expiration of the applicable
Term upon such terms and conditions as shall be set forth in the Agreement,
which may, but, unless otherwise specifically provided in this Plan, need not,
include, without limitation, acceleration resulting from the occurrence of a
Change in Control, a Fundamental Change, or the Participant’s death or
Disability. Acceleration of the Performance Period of Performance Shares shall
be subject to Section 9(b) hereof.

     (d) Agreements. Each Award under this Plan shall be evidenced by an
Agreement setting forth the terms and conditions, as determined by the
Committee, that shall apply to such Award, in addition to the terms and
conditions specified in this Plan.

     (e) Transferability. During the lifetime of a Participant to whom an Award
is granted, only such Participant (or such Participant’s legal representative
or, if so provided in the applicable Agreement in the case of a Non-Qualified
Stock Option, a permitted transferee as hereafter described) may exercise an
Option or Stock Appreciation Right or receive payment with respect to
Performance Shares or any other Award. No Award of Restricted Stock (prior to
the expiration of the restrictions), Options, Stock Appreciation Rights,
Performance Shares or other Award (other than an award of Stock without
restrictions) may be sold, assigned, transferred, exchanged, or otherwise
encumbered, and any attempt to do so shall be of no effect. Notwithstanding the
immediately preceding sentence, (i) an Agreement may provide that an Award shall
be transferable to a Successor in the event of a Participant’s death and (ii) an
Agreement may provide that a Non-Qualified Stock Option shall be transferable to
any member of a Participant’s “immediate family” (as such term is defined in
Rule 16a-1(e) promulgated under the Exchange Act, or any successor rule or
regulation) or to one or more trusts whose beneficiaries are members of such
Participant’s “immediate family” or partnerships in which such family members
are the only partners, and (iii) an Agreement may provide that a Non-Qualified
Option shall be transferable pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
or the rules thereunder; provided, however, that the Participant receives no
consideration for the transfer. Any Non-Qualified Stock Option held by a
permitted transferee shall continue to be subject to the same terms and
conditions that were applicable to such Non-Qualified Stock Option immediately
prior to its transfer and may be exercised by such permitted transferee as and
to the extent that such Non-Qualified Stock Option has become exercisable and
has not terminated in accordance with the provisions of this Plan and the
applicable Agreement. For purposes of any provision of this Plan relating to
notice to a Participant or to vesting or termination of a Non-Qualified Stock
Option upon the termination of employment of a Participant, the references to
“Participant” shall mean the original grantee of the Non-Qualified Stock Option
and not any permitted transferee.

9



--------------------------------------------------------------------------------



 



     (f) Termination of Employment. Except as otherwise determined by the
Committee or provided by the Committee in an applicable Agreement (which may,
without limitation, in the sole discretion of the Committee, provide for an
extension of the exercisability of Options and Stock Appreciation Rights beyond
the periods set forth in paragraphs 1(i) through (v) below, subject in all
events to paragraph 1(v) below), in case of a Participant’s termination of
employment, the following provisions shall apply:

     (1) Options and Stock Appreciation Rights.



  (i)   Death. If a Participant’s employment terminates because of his or her
death, then any Option or Stock Appreciation Right that has not expired or been
terminated shall become exercisable in full, and may be exercised by the
Participant’s Successor at any time, or from time to time, within one year after
the date of the Participant’s death.     (ii)   Disability. If a Participant’s
employment terminates because of Disability, then any Option or Stock
Appreciation Right that has not expired or been terminated shall become
exercisable in full, and the Participant or the Participant’s Successor may
exercise such Option or Stock Appreciation Right at any time, or from time to
time, within one year after the date of the Participant’s Disability.    
(iii)   Cause. If a Participant’s employment is terminated by the Company for
Cause, then any Option or Stock Appreciation Right granted on or after the
effective date of this Amended and Restated 2000 Long Term Incentive Plan
provided in Section 12(a) hereof that has not expired or been terminated shall
terminate immediately upon termination of the Participant’s employment.    
(iv)   Reasons other than Death, Disability or Cause. If a Participant’s
employment terminates for any reason other than death, Disability or, with
respect to any Option or Stock Appreciation Rights granted on or after the
effective date of this Amended and Restated 2000 Long Term Incentive Plan
provided in Section 12(a) hereof, Cause, then any Option or Stock Appreciation
Right that has not expired or been terminated shall remain exercisable for three
months after termination of the Participant’s employment, but only to the extent
that such Option or Stock Appreciation Right was exercisable immediately prior
to such Participant’s termination of employment.     (v)   Expiration of Term.
Notwithstanding the foregoing paragraphs (i)-(iv), in no event shall an Option
or a Stock Appreciation Right be exercisable after expiration of the Term of
such Award. Any Option or Stock Appreciation Right that is not exercised within
the periods set forth in the foregoing paragraphs (i)-(iv), except as otherwise
provided by the Company in the applicable

10



--------------------------------------------------------------------------------



 



      Agreement, shall terminate as of the end of the periods described in such
paragraphs.

     (2) Performance Shares. If a Participant’s employment with the Company or
any of its Affiliates terminates during a Performance Period because of death or
Disability, or under other circumstances provided by the Committee in its
discretion in the applicable Agreement or otherwise, the Participant, unless the
Committee shall otherwise provide in the applicable Agreement, shall be entitled
to a payment of Performance Shares at the end of the Performance Period based
upon the extent to which achievement of performance targets was satisfied at the
end of such period (as determined at the end of the Performance Period) and
prorated for the portion of the Performance Period during which the Participant
was employed by the Company or any Affiliate. Except as provided in this
Section 6(f)(2) or in the applicable Agreement, if a Participant’s employment
with the Company or any of its Affiliates terminates during a Performance
Period, then such Participant shall not be entitled to any payment with respect
to that Performance Period.

     (3) Restricted Stock. Unless otherwise provided in the applicable
Agreement, in case of a Participant’s death or Disability, the Participant shall
be entitled to receive a number of shares of Restricted Stock under outstanding
Awards that has been pro rated for the portion of the Term of the Awards during
which the Participant was employed by the Company or any Affiliate, and with
respect to such Shares all restrictions shall lapse. Any shares of Restricted
Stock as to which restrictions do not lapse under the preceding sentence shall
terminate at the date of the Participant’s termination of employment and such
shares of Restricted Stock shall be forfeited to the Company.

     (g) Rights As Shareholder. A Participant shall have no rights as a
shareholder with respect to any securities covered by an Award until the date
the Participant becomes the holder of record.

     7. Stock Options.

     (a) Terms of All Options.

     (1) Grants. Each Option shall be granted pursuant to an Agreement as either
an Incentive Stock Option or a Non-Qualified Stock Option. Only Non-Qualified
Stock Options may be granted to Associates who are not employees of the Company
or an Affiliate.

     (2) Purchase Price. The purchase price of each Share subject to an Option
shall be determined by the Committee and set forth in the applicable Agreement,
but shall not be less than 100% of the Fair Market Value of a Share as of the
date the Option is granted. The purchase price of the Shares with respect to
which an Option is exercised shall be payable in full at the time of exercise,
provided that, to the extent permitted by law, Participants may simultaneously
exercise Options and sell the Shares thereby acquired pursuant to a brokerage or
similar relationship and use the proceeds from such sale to pay the purchase
price of such Shares. The purchase price may be paid in cash or, if the
Committee so permits, through a reduction of the number of Shares delivered to
the Participant upon exercise of the Option or delivery or tender to the Company
of Shares

11



--------------------------------------------------------------------------------



 



held by such Participant (in each case, such Shares having a Fair Market Value
as of the date the Option is exercised equal to the purchase price of the Shares
being purchased pursuant to the Option), or a combination thereof, unless
otherwise provided in the Agreement.

     (3) Exercisability. Each Option shall be exercisable in whole or in part on
the terms provided in the Agreement, provided that if a Change in Control shall
occur, then any Option that has not expired or been terminated shall become
exercisable in full. In no event shall any Option be exercisable at any time
after its Term. When an Option is no longer exercisable, it shall be deemed to
have lapsed or terminated.

     (4) Maximum Annual Options Per Participant. No Participant may receive any
combination of Options and Stock Appreciation Rights relating to more than
800,000 Shares in the aggregate pursuant to Awards in any fiscal year of the
Company under this Plan (subject to adjustment under Section 12(f) hereof).

     (b) Incentive Stock Options. In addition to the other terms and conditions
applicable to all Options:

     (i) the aggregate Fair Market Value (determined as of the date the Option
is granted) of the Shares with respect to which Incentive Stock Options held by
an individual first become exercisable in any calendar year (under this Plan and
all other incentive stock option plans of the Company and its Affiliates) shall
not exceed $100,000 (or such other limit as may be required by the Code), if
such limitation is necessary to qualify the Option as an Incentive Stock Option,
and to the extent an Option or Options granted to a Participant exceed such
limit, such Option or Options shall be treated as a Non-Qualified Stock Option;

     (ii) an Incentive Stock Option shall not be exercisable and the Term of the
Award shall not be more than five years after the date of grant (or such other
limit as may be required by the Code) if such limitation is necessary to qualify
the Option as an Incentive Stock Option;

     (iii) the Agreement covering an Incentive Stock Option shall contain such
other terms and provisions which the Committee determines necessary to qualify
such Option as an Incentive Stock Option; and

     (iv) notwithstanding any other provision of this Plan to the contrary, no
Participant may receive an Incentive Stock Option under this Plan if, at the
time the Award is granted, the Participant owns (after application of the rules
contained in Section 424(d) of the Code, or its successor provision) Shares
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or its subsidiaries, unless (A) the option price
for such Incentive Stock Option is at least 110% of the Fair Market Value of the
Shares subject to such Incentive Stock Option on the date of grant and (B) such
Option is not exercisable after the date five years from the date such Incentive
Stock Option is granted.

     (c) Repricing; Shareholder Approval. Except as provided in Section 12(f)
hereof, neither the Board nor the Committee shall cause the Company to reduce
the exercise price of any outstanding Option Award, whether through amendment,
exchange of Options, or other means, without the prior approval of the
shareholders of the Company.

12



--------------------------------------------------------------------------------



 



     8. Stock Appreciation Rights. An Award of a Stock Appreciation Right shall
entitle the Participant, subject to terms and conditions determined by the
Committee, to receive upon exercise of the Stock Appreciation Right all or a
portion of the excess of (i) the Fair Market Value of a specified number of
Shares as of the date of exercise of the Stock Appreciation Right over (ii) a
specified price which shall not be less than 100% of the Fair Market Value of
such Shares as of the date of grant of the Stock Appreciation Right. A Stock
Appreciation Right may be granted in connection with a previously or
contemporaneously granted Option, or independent of any Option. If issued in
connection with an Option, the Committee may impose a condition that exercise of
a Stock Appreciation Right cancels the Option with which it is connected and
exercise of the connected Option cancels the Stock Appreciation Right. Each
Stock Appreciation Right may be exercisable in whole or in part on the terms
provided in the applicable Agreement, provided that if a Change in Control shall
occur, then any Stock Appreciation Right that has not expired or been terminated
shall become exercisable in full. No Stock Appreciation Right shall be
exercisable at any time after its Term. When a Stock Appreciation Right is no
longer exercisable, it shall be deemed to have lapsed or terminated. Except as
otherwise provided in the applicable Agreement, upon exercise of a Stock
Appreciation Right, payment to the Participant (or to his or her Successor)
shall be made in the form of cash, Stock or a combination of cash and Stock as
promptly as practicable after such exercise, provided that with respect to any
Stock Appreciation Right that may be paid in cash, the Agreement shall specify
such additional terms as may be necessary to satisfy the requirements of
Section 409A of the Code. The Agreement may provide for a limitation upon the
amount or percentage of the total appreciation on which payment (whether in cash
and/or Stock) may be made in the event of the exercise of a Stock Appreciation
Right. As specified in Section 7(a) hereof, no Participant may receive any
combination of Options and Stock Appreciation Rights relating to more than
800,000 Shares in the aggregate pursuant to Awards in any fiscal year of the
Company under this Plan (subject to adjustment under Section 12(f) hereof).

     9. Performance Shares.

     (a) Initial Award. An Award of Performance Shares shall entitle a
Participant (or a Successor) to future payments based upon the achievement of
performance targets established in writing by the Committee. Payment shall be
made in Stock, or a combination of cash and Stock, as determined by the
Committee. With respect to those Participants who are “covered employees” within
the meaning of Section 162(m) of the Code and the regulations thereunder, such
performance targets shall consist of one or any combination of two or more of
earnings or earnings per share before income tax (profit before taxes), net
earnings or net earnings per share (profit after tax), inventory, total, or net
operating asset turnover, operating income, total shareholder return, return on
equity, return on net assets, pre-tax and pre-interest expense return on average
invested capital, which may be expressed on a current value basis, or sales
growth, and any such targets may relate to one or any combination of two or more
of corporate, group, unit, division, Affiliate or individual performance and may
be measured in absolute terms or relative to a designated peer group or index of
comparable companies. The Agreement may establish that a portion of the maximum
amount of a Participant’s Award will be paid for performance which exceeds the
minimum target but falls below the maximum target applicable to such Award. The
Agreement shall also provide for the timing of such payment. Following the
conclusion or acceleration of each Performance Period, the Committee shall
determine the extent to which (i) performance targets have been attained,
(ii) any other terms and conditions with respect to an Award relating to such
Performance Period have been satisfied, and (iii) payment is due with respect to
a Performance Share Award. No Participant may receive Performance Shares
relating to more than 200,000 Shares (or cash equivalents), or receive more than
200,000 Shares (or cash equivalents) pursuant to Awards of Performance Shares in
any fiscal year of the Company under this Plan (subject to adjustment under
Section 12(f) hereof).

13



--------------------------------------------------------------------------------



 



     (b) Acceleration and Adjustment. The applicable Agreement may permit an
acceleration of the Performance Period and an adjustment of performance targets
and payments with respect to some or all of the Performance Shares awarded to a
Participant, upon such terms and conditions as shall be set forth in the
Agreement, upon the occurrence of certain events, which may, but, unless
otherwise specifically provided in this Plan, need not, include, without
limitation, a Change in Control, a Fundamental Change, the Participant’s death
or Disability, a change in accounting practices of the Company or its
Affiliates, or, with respect to payments in Stock for Performance Share Awards,
a reclassification, stock dividend, stock split or stock combination as provided
in Section 12(f) hereof.

     (c) Valuation. To the extent that payment of a Performance Share is made in
cash, a Performance Share earned after conclusion of a Performance Period shall
have a value equal to the Fair Market Value of a Share on the last day of such
Performance Period.

     10. Restricted Stock. Subject to Section 4(d) hereof, Restricted Stock may
be granted in the form of Shares registered in the name of the Participant but
held by the Company until the restrictions on the Restricted Stock Award lapse,
subject to forfeiture as provided in the applicable Agreement. Any employment
conditions, performance conditions, restrictions on transferability and the Term
of the Award shall be established by the Committee in its discretion and
included in the applicable Agreement. The Committee may provide in the
applicable Agreement for the lapse or waiver of any such restriction or
condition based on such factors or criteria as the Committee, in its sole
discretion, may determine, which may, but need not, include without limitation a
Change in Control, a Fundamental Change or the Participant’s death or
Disability. If a restriction placed on a Restricted Stock Award lapses with the
passage of time, such Restricted Stock Award shall provide that no more than
one-third of the Shares subject to that Restricted Stock Award may vest in any
year (except that a Restricted Stock Award which vests with the passage of time
may provide for accelerated vesting in whole or in part as a result of the
attainment of an annual performance target), provided that nothing stated herein
shall limit the Committee’s right to provide for acceleration of the Term and
the lapse of the restriction on the Restricted Stock Award in the event of any
one or more of a Change of Control, a Fundamental Change or the Participant’s
death or Disability or the termination of employment by the Company or a
Subsidiary without cause. The Committee, in the applicable Agreement, may, in
its sole discretion, award all or any of the rights of a shareholder with
respect to the Shares of Restricted Stock during the period that they remain
subject to restrictions, including, without limitation, the right to vote the
Shares and receive dividends. With respect to those Participants who are
“covered employees” within the meaning of Section 162(m) of the Code and the
regulations thereunder, any performance conditions to the lapse of restrictions
on restricted stock shall be based on performance targets that consist of one or
any combination of two or more of earnings or earnings per share before income
tax (profit before taxes), net earnings or net earnings per share (profit after
tax), inventory, total, or net operating asset turnover, operating income, total
shareholder return, return on equity, return on net assets, pre-tax and
pre-interest expense return on average invested capital, which may be expressed
on a current value basis, or sales growth, and any such targets may relate to
one or any combination of two or more of corporate, group, unit, division,
Affiliate or individual performance and may be measured in absolute terms or
relative to a designated peer group or index of comparable companies. No
participant may receive more than 200,000 Shares of Restricted Stock subject to
performance conditions or be entitled to have restrictions lapse with respect to
more than 200,000 Shares of Restricted Stock subject to performance conditions
in any fiscal year of the Company under this Plan (subject to adjustment under
Section 12(f) hereof).

     11. Other Stock-Based Awards. Subject to Section 4(d) hereof, the Committee
may from time to time grant Awards of Stock, and other Awards under this Plan
(collectively herein defined as “Other Stock-Based Awards”), including without
limitation those Awards pursuant to which Shares may

14



--------------------------------------------------------------------------------



 



be acquired in the future, such as Awards denominated in Stock, Stock Units,
securities convertible into Stock and phantom securities. The Committee, in its
sole discretion, shall determine, and provide in the applicable Agreement for,
the terms and conditions of such Awards, provided that such Awards shall not be
inconsistent with the terms and purposes of this Plan. The Committee may, in its
sole discretion, direct the Company to issue Shares subject to restrictive
legends and/or stop transfer instructions which are consistent with the terms
and conditions of the Award to which such Shares relate.

     12. General Provisions.

     (a) Effective Date of this Plan. The original Plan became effective as of
March 23, 2000, and was approved and ratified by the affirmative vote of the
holders of a majority of the outstanding Shares of Stock present or represented
and entitled to vote in person or by proxy at a meeting of the shareholders of
the Company held on May 18, 2000. The original Plan was amended by amendments
dated August 24, 2000, March 21, 2002, June 11, 2003 and September 18, 2003.
This Amended and Restated 2000 Long Term Incentive Plan shall become effective
as of February 21, 2005, provided that this Amended and Restated 2000 Long Term
Incentive Plan is approved and ratified by the affirmative vote of the holders
of a majority of the outstanding Shares of Stock present or represented and
entitled to vote in person or by proxy at a meeting of the shareholders of the
Company held no later than June 30, 2005. If this Amended and Restated 2000 Long
Term Incentive Plan is not so approved, any Award granted subject to such
approval, including without limitation any Award that would not have been
permitted under the original Plan as amended prior to the effective date of this
Amended and Restated 2000 Long Term Incentive Plan, shall be canceled and be
null and void. In no event shall any Award of Restricted Stock or Performance
Shares granted under this Amended and Restated 2000 Long Term Incentive Plan
vest, and in no event may any Award of Options or Stock Appreciation Rights be
exercised, prior to approval and ratification of this 2000 Long Term Incentive
Plan by the shareholders as set forth above to the extent that such Award would
not have been permitted under the original Plan as amended prior to the
effective date of this Amended and Restated 2000 Long Term Incentive Plan.

     (b) Duration of this Plan; Date of Grant. This Plan shall remain in effect
until all Stock subject to it shall be distributed or all Awards have expired or
lapsed, whichever is latest to occur, or this Plan is terminated pursuant to
Section 12(e) hereof. No Award shall be made more than ten years after the
effective date of this Amended and Restated 2000 Long Term Incentive Plan
provided in Section 12(a) hereof. The date and time of approval by the Committee
of the granting of an Award shall be considered the date and time at which such
Award is made or granted, notwithstanding the date of any Agreement with respect
to such Award; provided, however, that the Committee may grant Awards other than
Incentive Stock Options to Associates or to persons who are about to become
Associates, to be effective and deemed to be granted on the occurrence of
certain specified contingencies, provided that if the Award is granted to a
non-Associate who is about to become an Associate, such specified contingencies
shall include, without limitation, that such person becomes an Associate.

     (c) Right to Terminate Employment. Nothing in this Plan or in any Agreement
shall confer upon any Participant who is an employee of the Company the right to
continue in the employment of the Company or any Affiliate or affect any right
which the Company or any Affiliate may have to terminate or modify the
employment of the Participant with or without cause.

     (d) Tax Withholding. The Company may withhold from any payment of cash or
Stock to a Participant or other person under this Plan an amount sufficient to
cover any required

15



--------------------------------------------------------------------------------



 



withholding taxes, including the Participant’s social security and Medicare
taxes (FICA) and federal, state and local income tax with respect to income
arising from payment of the Award. The Company shall have the right to require
the payment of any such taxes before issuing any Stock pursuant to the Award. In
lieu of all or any part of a cash payment from a person receiving Stock under
this Plan, the Committee may, in the applicable Agreement or otherwise, permit a
person to cover all or any part of the required withholdings, and to cover any
additional withholdings up to the amount needed to cover the person’s full FICA
and federal, state and local income tax with respect to income arising from
payment of the Award, through a reduction of the number of Shares delivered to
such person or a delivery or tender to the Company of Shares held by such
person, in each case valued in the same manner as used in computing the
withholding taxes under applicable laws.

     (e) Amendment, Modification and Termination of this Plan. Except as
provided in this Section 12(e), the Board may at any time amend, modify,
terminate or suspend this Plan. Except as provided in this Section 12(e), the
Committee may at any time alter or amend any or all Agreements under this Plan
to the extent permitted by law, in which event, as provided in Section 2(b)
hereof, the term “Agreement” shall mean the Agreement as so amended. Amendments
are subject to approval of the shareholders of the Company only if such approval
is necessary to maintain this Plan in compliance with the requirements of
Exchange Act Rule 16b-3, Section 422 of the Code, their successor provisions, or
any other applicable law or regulation. No termination, suspension or
modification of this Plan may materially and adversely affect any right acquired
by any Participant (or a Participant’s legal representative) or any Successor or
permitted transferee under an Award granted before the date of termination,
suspension or modification, unless otherwise provided in an Agreement or
otherwise or required as a matter of law. It is conclusively presumed that any
adjustment for changes in capitalization provided for in Section 9(b) or 12(f)
hereof does not adversely affect any right of a Participant or other person
under an Award.

     (f) Adjustment for Changes in Capitalization. Appropriate adjustments in
the aggregate number and type of securities available for Awards under this
Plan, in the limitations on the number and type of securities that may be issued
to an individual Participant, in the number and type of securities and amount of
cash subject to Awards then outstanding, in the Option exercise price as to any
outstanding Options and, subject to Section 9(b) hereof, in outstanding
Performance Shares and payments with respect to outstanding Performance Shares
may be made by the Committee in its sole discretion to give effect to
adjustments made in the number or type of Shares through a Fundamental Change
(subject to Section 12(g) hereof), recapitalization, reclassification, stock
dividend, stock split, stock combination, spin-off or other relevant change,
provided that fractional Shares shall be rounded to the nearest whole Share, for
which purpose a one-half Share shall be rounded to the next highest whole Share.

     (g) Fundamental Change. In the event of a proposed Fundamental Change, the
Committee may, but shall not be obligated to:

     (i) with respect to a Fundamental Change that involves a merger,
consolidation or statutory share exchange, make appropriate provision for the
protection of the outstanding Options and Stock Appreciation Rights by the
substitution of options, stock appreciation rights and appropriate voting common
stock of the corporation surviving any such merger or consolidation or, if
appropriate, the Parent of the Company or such surviving corporation, in lieu of
Options, Stock Appreciation Rights and capital stock of the Company, or

16



--------------------------------------------------------------------------------



 



     (ii) with respect to any Fundamental Change, including, without limitation,
a merger, consolidation or statutory share exchange,

declare, at least twenty days prior to the occurrence of the Fundamental Change,
and provide written notice to each holder of an Option or Stock Appreciation
Right of the declaration, that each outstanding Option and Stock Appreciation
Right, whether or not then exercisable, shall be canceled at the time of, or
immediately prior to the occurrence of, the Fundamental Change in exchange for
payment to each holder of an Option or Stock Appreciation Right, within 20 days
after the Fundamental Change, of cash (or with respect to an Option, if the
Committee so elects in lieu of solely cash, of such form(s) of consideration,
including cash and/or property, singly or in such combination as the Committee
shall determine, that such holder of an Option would have received as a result
of the Fundamental Change if such holder had exercised such holder’s Option
immediately prior to the Fundamental Change) equal to (i) for each Share covered
by the canceled Option, the amount, if any, by which the Fair Market Value (as
defined in this Section 12(g)) per Share exceeds the exercise price per Share
covered by such Option or (ii) for each Stock Appreciation Right, the price
determined pursuant to Section 8 hereof, except that Fair Market Value of the
Shares as of the date of exercise of the Stock Appreciation Right, as used in
clause (i) of Section 8, shall be deemed to mean Fair Market Value for each
Share with respect to which the Stock Appreciation Right is calculated
determined in the manner hereinafter referred to in this Section 12(g). At the
time of the declaration provided for in the immediately preceding sentence, each
Stock Appreciation Right and each Option shall immediately become exercisable in
full and each person holding an Option or a Stock Appreciation Right shall have
the right, during the period preceding the time of cancellation of the Option or
Stock Appreciation Right, to exercise the Option as to all or any part of the
Shares covered thereby or the Stock Appreciation Right in whole or in part, as
the case may be. In the event of a declaration pursuant to this Section 12(g),
each outstanding Option and Stock Appreciation Right that shall not have been
exercised prior to the Fundamental Change shall be canceled at the time of, or
immediately prior to, the Fundamental Change, as provided in the declaration.
Notwithstanding the foregoing, no person holding an Option or Stock Appreciation
Right shall be entitled to the payment provided for in this Section 12(g) if
such Option or Stock Appreciation Right shall have terminated, expired or been
cancelled. For purposes of this Section 12(g) only, “Fair Market Value” per
Share means the cash plus the fair market value, as determined in good faith by
the Committee, of the non-cash consideration to be received per Share by the
shareholders of the Company upon the occurrence of the Fundamental Change,
notwithstanding anything to the contrary provided in this Plan.

     (h) Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award shall not be deemed a part of a
Participant’s regular, recurring compensation for purposes of any termination,
indemnity or severance pay laws and shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan,
contract or similar arrangement provided by the Company or an Affiliate, unless
expressly so provided by such other plan, contract or arrangement or the
Committee determines that an Award or portion of an Award should be included to
reflect competitive compensation practices or to recognize that an Award has
been made in lieu of a portion of competitive cash compensation.

     (i) Beneficiary Upon Participant’s Death. To the extent that the transfer
of a Participant’s Award at death is permitted by this Plan or under an
Agreement, (i) a Participant’s Award shall be transferable to the beneficiary,
if any, designated on forms prescribed by and filed with the Committee and
(ii) upon the death of the Participant, such beneficiary shall succeed to the
rights of the Participant to the extent permitted by law and this Plan. If no
such designation of

17



--------------------------------------------------------------------------------



 



a beneficiary has been made, the Participant’s legal representative shall
succeed to the Awards, which shall be transferable by will or pursuant to laws
of descent and distribution to the extent permitted by this Plan or under an
Agreement.

     (j) Unfunded Plan. This Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under this Plan. None of the Company, its Affiliates, the Committee, or the
Board shall be deemed to be a trustee of any amounts to be paid under this Plan
nor shall anything contained in this Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Affiliates, and a Participant or Successor. To the extent any
person acquires a right to receive an Award under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company.

     (k) Limits of Liability.

     (i) Any liability of the Company to any Participant with respect to an
Award shall be based solely upon contractual obligations created by this Plan
and the Agreement.

     (ii) Except as may be required by law, neither the Company nor any member
or former member of the Board or of the Committee, nor any other person
participating (including participation pursuant to a delegation of authority
under Section 3(b) hereof) in any determination of any question under this Plan,
or in the interpretation, administration or application of this Plan, shall have
any liability to any party for any action taken, or not taken, in good faith
under this Plan.

     (l) Compliance with Applicable Legal Requirements. No certificate for
Shares distributable pursuant to this Plan shall be issued and delivered unless
the issuance of such certificate complies with all applicable legal requirements
including, without limitation, compliance with the provisions of applicable
state securities laws, the Securities Act of 1933, as amended and in effect from
time to time or any successor statute, the Exchange Act and the requirements of
the exchanges, if any, on which the Company’s Shares may, at the time, be
listed.

     (m) Deferrals and Settlements. The Committee may require or permit
Participants to elect to defer the issuance of Shares or the settlement of
Awards in cash under such rules and procedures as it may establish under this
Plan. It may also provide that deferred settlements include the payment or
crediting of interest on the deferral amounts.

     13. Substitute Awards. Awards may be granted under this Plan from time to
time in substitution for Awards held by employees of other corporations who are
about to become Associates, or whose employer is about to become a Subsidiary of
the Company, as the result of a merger or consolidation of the Company or a
Subsidiary of the Company with another corporation, the acquisition by the
Company or a Subsidiary of the Company of all or substantially all the assets of
another corporation or the acquisition by the Company or a Subsidiary of the
Company of at least 50% of the issued and outstanding stock of another
corporation. The terms and conditions of the substitute Awards so granted may
vary from the terms and conditions set forth in this Plan to such extent as the
Board at the time of the grant may deem appropriate to conform, in whole or in
part, to the provisions of the Awards in substitution for which they are
granted.

18



--------------------------------------------------------------------------------



 



     14. Governing Law. To the extent that federal laws do not otherwise
control, this Plan and all determinations made and actions taken pursuant to
this Plan shall be governed by the laws of Minnesota and construed accordingly.

     15. Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

     16. Prior Plans. Notwithstanding the adoption of this Amended and Restated
2000 Long Term Incentive Plan by the Board and approval of this Amended and
Restated 2000 Long Term Incentive Plan by the Company’s shareholders as provided
by Section 12(a) hereof, the Company’s 1996 Stock Option Plan and 1998 Stock
Option Plan, as the same may have been amended from time to time (the “Prior
Plans”), shall remain in effect. All grants and awards heretofore made under the
Prior Plans shall be governed by the terms of the Prior Plans.

19